DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 1 October 2020 is being considered by the examiner.
4.	Figure 2 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    620
    457
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “A computer-
The specification [0088] cites “a computer readable storage medium provided in the present disclosure, information includes a signal and/or a channel.”
To overcome the 101 rejection, a limitation “non-transitory” should be added to the “computer readable storage medium”.
7.	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the apparatus comprising: “module” can be interpreted as software per se.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “An information transmission method”.  Claim 12 depends upon claim 1, however, claim 12 recites “a method for increasing an occasion of SS/PBCH block transmission”. 
An information transmission method”. Claim 13 depends upon claim 1.  However, claim 13 recites “a method for enabling an SS/PBCH block to satisfy a requirement for an occupied channel bandwidth in an unlicensed spectrum in frequency domain...”  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps which link the information transmission method to a calculation mode of a received energy”.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-3, 7, 10-11, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US 2020/0413359 A1).
Regarding claims 1, 16, 17 and 18, LI et al. disclose an apparatus and an information transmission method, comprising: 
determining at least one of a time domain position, a frequency domain position or a spatial domain position for transmitting information, wherein the information comprises a signal and/or a channel; and
(See figure 9, “Each of the multiple SSBs is sent on a different set of sub-carriers.”)

    PNG
    media_image2.png
    421
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    877
    1027
    media_image3.png
    Greyscale

perform a clear channel assessment. (“The method (200) involves broadcasting multiple synchronization signal blocks (SSBs) within a same carrier, where each of the SSBs is sent on a different set of sub-carrier (210).  An indicator of system information is broadcasted (202) according to information included in the SSBs, where the information included in the SSBs indicates that a frequency location of the SSB aligns with a frequency location of the indicator of system information.  Listen before talk (LBT) for both of data transmission and SSB transmission for a symbol, which is used as start of data and SSB transmission is performed.”)
([0015] the method may further include: performing listen before talk (LBT) for both of data transmission and SSB transmission for a symbol which is used as start of data and SSB transmission.”)

Regarding claim 3, LI et al. disclose the information transmission method of claim 1, wherein performing the transmission of the information at the determined at least one of the time domain position, the frequency domain position or the spatial domain position for transmitting the information comprises at least one of:
performing, by an equipment, a CCA/LBT detection before an information position; in a case where the CCA/LBT succeeds, performing, by the equipment, the transmission of the information at a current information position (“Channel idle?” 907 and “transmitting SSB only, indicator of system information, and system information block.”, step 909)
; and in a case where the CCA/LBT detection fails, abandoning, by the equipment, the transmission of the information at the current information position (“Channel idle?”, “going to the next nearest candidate SSB transmission symbol.”); or 
performing, by an equipment, CCA/LBT detection simultaneously at a plurality of frequency domain positions of a time domain position of the information; in a case where a CCA/LBT detection succeeds at least one of the plurality of frequency domain positions, performing, by the equipment, the transmission of the information at the at least one of the plurality of frequency domain positions of the time domain position of the information, and in a case where the CCA/LBT detection fail at all of the plurality of frequency domain positions, abandoning, by the equipment, the transmission of the information at a current information position. 

Regarding claim 7, LI et al. disclose the information transmission method of claim 1, wherein for consecutive information positions or information position within a max channel occupy time (MCOT)/time window, a CCA/LBT detection comprises at least one of:
performing, by an equipment, a CCA/LBT detection before the consecutive information positions or the MCOT/time window; between the consecutive information positions, or between the consecutive information positions or information positions within the MCOT/time window, performing, by an equipment, no CCA/LBT detection, or 
requiring an equipment to perform CCAs/LBT detections at the consecutive information positions or information positions outside the MCOT.  ([0010]: “The method includes: broadcasting multiple synchronization signal blocks (SSBs) with a same carrier”.

Regarding claim 10, LI et al. disclose the information transmission method of claim 1, wherein in a case of using different beam direction at consecutive information positions, a beam direction of information transmission comprises at least one of:
an original beam direction corresponding to an information position;
a beam direction having a best channel state;
a beam direction having a suboptimal channel state or a middle interference;
a beam corresponding to an union of respective beams; or
a beam corresponding to an intersection of respective beams.
([0014]: the multiple SSBs are broadcast in a same time slot.  In a further embodiment, the SSBs are sent with different beam-forming directions.”)

Regarding claim 11, LI et al. disclose the information transmission method of claim 1, wherein the information comprises at least one of:
a synchronization signal/physical broadcast channel block (SS/PBCH block), a physical uplink shared channel, a physical downlink shared channel, a physical uplink 
([0005]: In addition, the part of minimum system information may also be delivered in the SS block as a physical broadcast channel (PBCH) according to the current 3GPP discussion and agreements.”)

Regarding claim 15, LI et al. disclose the information transmission method of claim 1, wherein at least one of the time domain position of the information, the frequency domain position of the information, the spatial position of the information, a time domain pattern of the information, a start position of the information in time domain, a size of a time window for information transmission, a parameter for determining the time domain position/time domain pattern of the information, a start position of the information in frequency domain, a number of repetition times of transmission in frequency domain, a start point of an SS/PBCH block resource cluster, an end point of a cluster, a size of a cluster, an LBT position, an LBT mechanism, or an indication for performing an LBT is determined/acquired through at least one of the following  modes: predefinition, physical layer downlink control (DCI) signaling, high layer radio resource control (RRC) signaling, media access control (MAC) signaling or a bitmap. 
([0063]: In the embodiment, the indicator of system information may indicate location of system information block.  The indicator of system information may indicate a common search space or a physical downlink control channel (PDCCH).  Alternatively, the indicator of system information may also be system information block (SIB) itself.”), also see para.[0073]
s 1-2, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US 2019/0037481 A1).
Regarding claims 1-2, 16, 17 and 18, ZHANG et al. disclose an apparatus and an information transmission method, comprising: 
determining at least one of a time domain position, a frequency domain position or a spatial domain position for transmitting information, wherein the information comprises a signal and/or a channel; and
performing transmission of the information at the determined at least one of the time domain position, frequency domain position or the spatial domain position for transmitting the information.

    PNG
    media_image4.png
    635
    640
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    689
    432
    media_image5.png
    Greyscale

s 1-3, 7, 10-11, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2017/0303136 A1).
Regarding claims 1-2, 16, 17 and 18, PARK et al. disclose an apparatus and an information transmission method, comprising: 
determining at least one of a time domain position, a frequency domain position or a spatial domain position for transmitting information, wherein the information comprises a signal and/or a channel; and
performing transmission of the information at the determined at least one of the time domain position, frequency domain position or the spatial domain position for transmitting the information.
(“a method for transmitting and receiving a wireless signal in an unlicensed band by a wireless communication device in a wireless communication system comprises the steps of: performing a clear channel assessment (CCA) during a predetermined time interval in the unlicensed band; and transmitting a wireless signal in the unlicensed band when it is determined that the unlicensed band is in an idle state where the unlicensed band is not occupied by other wireless communication devices, wherein when the wireless communication device uses a directional antenna”, see Abstract.

    PNG
    media_image6.png
    457
    767
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3, 7, 15-18 are rejected under 35 U.S.C. 103 as being obvious over Nory et al. (US 2016/0278048 A1) in view of LI et al. (US 2020/0413359 A1).
Regarding claims 1, 16, 17 and 18, Nory et al. disclose an apparatus and an information transmission method, comprising: 
determining at least one of a time domain position, a frequency domain position or a spatial domain position for transmitting information, wherein the information comprises a signal and/or a channel ; and
performing transmission of the information at the determined at least one of the time domain position, frequency domain position or the spatial domain position for transmitting the information.
 
    PNG
    media_image7.png
    818
    637
    media_image7.png
    Greyscale

See figure 7, and step 240 of figure 2.

    PNG
    media_image8.png
    608
    438
    media_image8.png
    Greyscale

Regarding claim 3, Nory et al. disclose the information transmission method of claim 1, wherein performing the transmission of the information at the determined at least one of the time domain position, the frequency domain position or the spatial domain position for transmitting the information comprises at least one of:
performing, by an equipment, a CCA/LBT detection before an information position; in a case where the CCA/LBT succeeds, performing, by the equipment, the transmission of the information at a current information position; and in a case where the CCA/LBT detection fails, abandoning, by the equipment, the transmission of the information at the current information position.  See steps 240, 250, 260 and 290 in figure 2.

at least one of:
performing, by an equipment, a CCA/LBT detection before the consecutive information positions or the MCOT/time window; between the consecutive information positions, or between the consecutive information positions or information positions within the MCOT/time window, performing, by an equipment, no CCA/LBT detection, or performing a simplified CCA/LBT detection, or transmitting an occupancy signal at a gap between the information positions; or
requiring an equipment to perform CCAs/LBT detections at the consecutive information positions or information positions outside the MCOT.
(“A set of subframes for possible transmission of the physical uplink shared channel can be determined based on the window length and the subframe in which the grant is received.  Listen before talk can be performed on the unlicensed carrier to determine an earliest unoccupied subframe in the set of subframes.”)
([0025]: At 205, the flowchart 200 can begin.  At 210, a UE can be configured via higher layers with a transmission opportunity window length (W), where W can be 1, 2, 3, or 4 subframes, and where W=1 can correspond to current LTE operation, such as default value.  The window length (W) may also be set to any other useful value.”) 

at least one of the time domain position of the information, the frequency domain position of the information, the spatial position of the information, a time domain pattern of the information, a start position of the information in time domain, a size of a time window for information transmission, a parameter for determining the time domain position/time domain pattern of the information, a start position of the information in frequency domain, a number of repetition times of transmission in frequency domain, a start point of an SS/PBCH block resource cluster, an end point of a cluster, a size of a cluster, an LBT position, an LBT mechanism, or an indication for performing an LBT is determined/acquired through at least one of the following  modes: predefinition, physical layer downlink control (DCI) signaling, high layer radio resource control (RRC) signaling, media access control (MAC) signaling or a bitmap.
(Receive window length (W) via higher layers, step 210.)
([0033]: The second option can attempt to address this issue by enabling the UE to make multiple PUSCH transmissions in response to a single grant.  Compared to the first option, the second option may require additional bits in Downlink Control information (DCI), such as e extra bits if W=4, 3 extra bits if W=8, etc.”)

16.	Claims 1-4, 10 are rejected under 35 U.S.C. 103 as being obvious over LI et al. (US 2020/0413359 A1) in view of Yoo et al. (US 2016/0192395 A1).
Regarding claims 3-4, Yoo et al. disclose the information transmission method of claim 1, wherein in a case where the transmission of the information is performed by using a directional beam mode, performing the transmission of the information at the determined at least one of the time domain position, the frequency domain position or the spatial domain position for transmitting the information comprises at least one of:
performing, by an equipment, CCAs/LBT detections simultaneously in a plurality of directional beam directions, and in a case where a channel is detected to be idle in at least one of the plurality of beam directions, performing, by the equipment, the transmission of the information at a current information position by using the at least one of the plurality of beam directions where the channel is detected to be idle;
performing, by an equipment, a CCA/LBT detection in a specific directional beam direction, and in a case where a channel is detected to be idle in the specific directional beam direction, performing the transmission of the information by using a current directional beam direction;
performing, by an equipment, CCAs/LBT detections simultaneously in a specific directional beam direction at a plurality of frequency domain positions of an information position, and in a case where a CCA/LBT detection succeeds in a directional beam at at least one of the plurality of frequency domain positions, performing, by the equipment, the transmission of the information at the at least one of the plurality of frequency domain positions by using the specific direction beam direction; or 
performing, by an equipment, CCAs/LBT detections simultaneously in a directional beam directions at a plurality of frequency domain positions of an information position, and in a case where a CCA/LBT detection succeeds in at least one of a plurality of beams at at least one of the plurality of frequency domain positions, performing, by the equipment, the transmission of the information at the at least one of 
Yoo et al. disclose (“Techniques are provided for accessing a shared radio frequency spectrum band by selecting a subset antennas associated with a successful access procedure for accessing the shared radio frequency spectrum.  In some examples, a wireless communication device, such as a network node, may perform a listen before talk (LBT) procedure for each of two or more subsets of antennas associated with the network node, and only those subsets of antennas that pass the LBT procedure are used for transmissions during the associated time period, while other antennas are idle, or used or transmissions on another radio frequency spectrum band during the associated time period.  In some examples, antennas of a wireless communication device may perform an access procedure utilizing beamforming capabilities of associated antennas to determine one or more different spatial directions that may provide access to the shared radio frequency spectrum band.”), see abstract.
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Yoo et al. with LI et al. so to perform a CCA/LBT detection in a beamforming capabilities communication system.

Regarding claim 10, Yoo et al. disclose the information transmission method of claim 1, wherein in a case of using different beam direction at consecutive information position, a beam direction of information transmission comprises at least one of:
an original beam direction corresponding to an information position;

a beam direction having a suboptimal channel state or a middle interference;
a bean corresponding to an union of respective beams; or
a beam corresponding to an intersection of respective beams.
([0097]: “IN other examples, the preamble may include one or more antenna specific pilot signals, such as a channel state information reference signal (CSI-RS) that are each associated with one or more antennas that won contention for the shared radio frequency spectrum band.  In such cases, the preamble would be transmitted from those logical antenna ports that were employed in the successful access procedure.”)

17.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable as being obvious over by LI et al. (US 2020/0413359 A1) in view of Nory et al. (US 2016/0278048 A1).
	Regarding claim 5, LI et al. disclose the information transmission method of claim 1, wherein in a case where a CCA/LBT detection performed by an equipment fails before a current information transmission position.  LI et al. fails to disclose the information transmission method further comprises at least one of following processing modes:
	re-performing, by the equipment, a CCA/LBT detection at an information position after a first attempt of transmission of all information to be transmitted is completed; in a case where a channel is detected to be idle, performing retransmission of the information at the current information position; in a case where the channel is detected to be busy, abandoning the retransmission of the information at the current information 
	reattempting, by the equipment, a CCA/LBT detection at a next information position; in a case where a channel is detected to be idle, performing retransmission of the information at the current information position; in a case where a channel is detected to be busy, abandoning the retransmission of the information at the current information position; and at a further next information position, reattempting a CCA/LBT detection continuously, and attempting the retransmission of the information;
	reattempting, by the equipment, a CCA/LBT detection at a specific frequency domain position of a next information position; in a case where a channel is detected to be idle, performing retransmission of the information at the frequency domain position of the current information position detected to be idle; and in a case where the channel is detected to be busy, using the preceding processing mode; or
	reattempting, by the equipment, CCAs/LBT detections at a plurality of frequency domain positions of a next information position, in a case where a channel is detected to be idle at at least one of the plurality of frequency domain positions, performing retransmission of the information at the at least one of the plurality of frequency domain positions of the current information position detected to be idle; and in a case where the channel is detected to be busy, using the preceding processing mode.
	Nory et al. in the same field of invention, disclose performing retransmission of the information.  See figure 3A, 3B and 4B.

    PNG
    media_image9.png
    845
    721
    media_image9.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to perform retransmission using the retransmission mechanism, such as that teaching in Nory, so to retransmit information.

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable as being obvious over by LI et al. (US 2020/0413359 A1) in view of ZHANG et al. (US 2019/0037481 A1), refer to Provisional application No. 62/536903, filed on Jul., 25, 2017.
one of:
increasing a number of SS/PBCH block position within a time window for the SS/PBCH block transmission;
increasing a length of a time window for the SS/PBCH block transmission;
introducing a short period of the SS/PBCH block transmission into an SSB burst set; or 
configuring a plurality of SS/PBCH block positions in frequency domain.
ZHANG et al. in the same field of invention, disclose ([0040]: In some instances, if a base station obtains channel access via an LBT procedure after at least one SSB transmission opportunity has passed, the base station may ignore the missed SSB transmissions and not attempt to retransmit them.  In other instances, the base station may first transmit remaining SSB transmissions within the DMTC window according to a predefined pattern and then any of the missed SSB transmissions.  Alternatively, the base station may transmit the SSB transmission in accordance with the original predefined pattern at the earliest available opportunity upon obtaining access to the medium.  Accordingly, these options allow a base station to increase the possible SSB transmissions in the event that the base station misses one or more opportunities to transmit SSB transmissions according to a predefined pattern, as may often occur in an unlicensed or shared spectrum environment.”)


Regarding claims 4 and 6, LI et al. disclose the information transmission method of claim 1, wherein in a case where the transmission of the information is performed by using a directional beam mode, performing the transmission of the information at the determined at least one of the time domain position, the frequency domain position or the spatial domain position for transmitting the information comprises at least one of:
performing, by an equipment, CCAs/LBT detections simultaneously in a plurality of directional beam directions, and in a case where a channel is detected to be idle in at least one of the plurality of beam directions, performing, by the equipment, the transmission of the information at a current information position by using the at least one of the plurality of beam directions where the channel is detected to be idle;
performing, by an equipment, a CCA/LBT detection in a specific directional beam direction, and in a case where a channel is detected to be idle in the specific directional beam direction, performing the transmission of the information by using a current directional beam direction;
performing, by an equipment, CCAs/LBT detections simultaneously in a specific directional beam direction at a plurality of frequency domain positions of an information position, and in a case where a CCA/LBT detection succeeds in a directional beam at at least one of the plurality of frequency domain positions, performing, by the equipment, 
performing, by an equipment, CCAs/LBT detections simultaneously in a directional beam directions at a plurality of frequency domain positions of an information position, and in a case where a CCA/LBT detection succeeds in at least one of a plurality of beams at at least one of the plurality of frequency domain positions, performing, by the equipment, the transmission of the information at the at least one of the plurality of frequency domain positions by using the at least one of the plurality of beams where a channel is detected to be idle.
Jeffery et al. in the same field of invention, discloses ([0020]: “MBAP are designed with directive antennas such that the same radio channel can be used simultaneously on different direction beams from the same physical location.  With proper antenna beam control, UE located on different direction from the MBAP can simultaneously receive transmissions, provided that the related 802.11 protocol(s) allows transmission.  The 802.11 protocol(s) provide for each AP to determine if the offered radio channel is clear using the 802.11 Clear Channel Assessment (CCA) before transmission.”

    PNG
    media_image10.png
    550
    860
    media_image10.png
    Greyscale
 
Allowable Subject Matter
20.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412